PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,704,150
Issue Date: 22 Apr 2014
Application No. 13/363,030
Filing or 371(c) Date: 31 Jan 2012
For: BEAM SPLITTER MODULE HAVING A SECONDARY BEAM SPLITTER FOR PROVIDING ORTHOGONAL LIGHT BEAMS AND PARALLEL LIGHT BEAMS (AS AMENDED)

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b) filed September 7, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition under 37 CFR 1.378(b) is DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C. 704. 

The above-identified patent issued on April 22, 2014. The grace period for paying the maintenance fee due at 3.5 years expired on April 23, 2018. On September 7, 2021, petitioner filed the present petition, accompanied by the statement of patent practitioner, Erick S. Ericksen, a $2100 petition fee, and an authorization to charge any deficiencies in the maintenance fees or petition fee. 

Pursuant to 37 CFR 1.378(a), the Director may accept the payment of any maintenance fee due on a patent after expiration of the patent if, upon petition, the delay in payment of the maintenance fee is shown to the satisfaction of the Director to have been unintentional.  Any petition to accept an unintentionally delayed payment of a maintenance fee under 37 CFR 1.378(b) must include the following: 

The required maintenance fee set forth in § 1.20(e) through (g); 
The petition fee as set forth in § 1.17(m); and 
A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. 

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The petition does not satisfy item (3). 

Specifically, petitioner did not meet the requirement of 37 CFR 1.378(b)(3). Petitioner submitted the required statement of unintentional delay. However, the statement regarding the extended period of delay is insufficient. Therefore, the Director is requiring additional information regarding whether the entire period of delay was unintentional.

If a petition under 37 CFR 1.378 is filed more than two years after the date of expiration for nonpayment of a maintenance fee, the USPTO will require a statement containing additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 CFR 1.378(b) was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

There are three periods of delay the Office considers in its evaluation of a petition under 37 CFR 37 CFR 1.378(b): 

The delay in timely paying the maintenance fee that resulted in the expiration (i.e., due date to expiration);
The delay in filing an initial petition pursuant to 37 CFR 1.378(b) (i.e., date of discovery of expiration to filing of initial petition); and
The delay in filing a grantable petition pursuant to 37 CFR 1.1.378(b) (i.e., date of decision dismissing petition to filing grantable renewed petition). 

With the present petition, petitioner submitted the statement of patent practitioner, Erick S. Ericksen, in support of a conclusion that the entire period of delay was unintentional. Mr. Ericksen provided an explanation of the facts and circumstances surrounding the delay as follow:

          Thorpe North & Western (TNW) was the firm of record during the relevant period and continues to represent the Patent Owner. This patent is co-owned by University of Utah Research Foundation (UURF) and Yale University. UURF has agreed to take the lead in prosecution and maintenance of this patent.

          The patent is also licensed by UURF to Bruker Nano Analytics (Bruker), and Bruker’s coverage of maintenance fees is a condition of the license. Under TNW’s arrangement with UURF, UURF typically pays its own maintenance fees. However, as a courtesy, TNW generally provides a report to UURF regarding upcoming maintenance fees. In this case, such a report was provided to the UURF on July 6, 2017 and again on March 23, 2018. In response, TNW was reminded that because the patent was licensed to Bruker, that Bruker was responsible to handle the maintenance fee.

          After receiving this communication from the UURF, and contrary to firm policy, a TNW staff member closed this matter in the TNW docket system and noted that the maintenance fees had not been paid based on information from the USPTO website. This decision to close the file was apparently unilateral and made without confirming with UURF, Bruker, or any responsible TNW attorney.

          The notice of patent expiration was received by TNW on June 1, 2018 and due to the file’s closed status, was merely saved in the TNW file and not forwarded to UURF or Bruker. Once again, this action was unilateral and contrary to TNW’s policy. We emphasize that this

          TNW staff member did not have authority to make such decisions and acted outside of firm policy. As such, this circumstance amounts to a clerical error rather than any intentional decision.

          MPEP 711.03(c)(E) discusses that the “party whose delay is relevant” includes parties such as applicant, assignee, and licensee. Based on this section, it is clear that the relevant party is UURF and its licensee Bruker, not TNW or its staff. TNW does not have any discretion or delegated authority to make decisions regarding whether to pursue prosecution or maintenance fees, but rather is bound to follow directions from its clients. Neither UURF nor Bruker intended at any time to allow this patent to expire.

          The expired status of this patent was unknown to either UURF or Bruker until very recently. On or about August 18, 2021 UURF was auditing their database for purposes of updating their license with Bruker and discovered the expired status of this patent. UURF immediately reached out to TNW for an explanation. Upon review of TNW files the above facts became apparent and it was concluded that the failure to pay the maintenance fee was clearly unintentional since neither UURF nor Bruker instructed TNW to not pay the maintenance fee.

Statement, 09/07/2021, pp. 1-2.

The statement of delay accompanying the petition does not provide a sufficient explanation by the relevant party covering the first two periods of delay (i.e., the delay in timely paying the maintenance fee that resulted in the expiration of the patent, and the delay from the date of discovery of the expiration until the filing of the petition under 37 CFR 1.378(b). 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

In the statement of delay, Mr. Ericksen states that licensee, Bruker, is responsible for coverage of maintenance fees a condition of the license. The statement indicate that per an agreement with TNW and UURF, UURF typically pays its own maintenance fees, and, as a courtesy, TNW generally provides a report to UURF regarding upcoming maintenance fees. The statement shows that TNW notified UURF on July 6, 2017, and March 23, 2018, of the maintenance fees due in this patent. It is unclear what transpired after UURF received the reports and if UURF notified Bruker of the maintenance fee due dates for this patent. The statement does not indicate any agreement with regard to notification of the maintenance fees between UURF and Bruker. However, the statement shows that UURF was aware of the maintenance fee due date, but responded to TNW that Bruker was responsible to handle the maintenance fee.

The clerical error on the part of the TNW staff member is irrelevant the delay in this instance. TNW sent a report regarding the maintenance fee, as a courtesy, to UURF. TNW was not responsible to pay the maintenance fee nor provide any further notification to UURF nor Bruker. Rather, it appears that licensee, Bruker, is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. Therefore, Bruker is the party whose delay is relevant in evaluating the petition. If Bruker is not the responsible party, petitioner must state so and identify the party who has the right or authority to make the timely payment of the maintenance fees. Petitioner must provide a statement from the relevant party, including the information regarding the delay as discussed below with any renewed petition.

Assuming Bruker is the relevant party, Bruker must provide a statement explaining its agreement with UURF, including whether UURRF agreed to notify Bruker of the maintenance fee due dates, as well as the agreed upon party responsible for timely payment. Further, Bruker must discuss in detail the first period of delay in failing to timely paying the maintenance fee that resulted in the expiration (i.e., due date to expiration). Additionally, Bruker must discuss the second period of delay - when and how it discovered the patent had expired and the diligent efforts it undertook to reinstate the patent (i.e., date of discovery of expiration to filing of petition). In particular, Bruker must explain with specificity the steps it took to ensure the timely payment of the maintenance fee; its actions with regard to the patent after it learned of its expiration; and the events leading up to the filing of a grantable petition under 37 CFR 1.378(b) to reinstate the patent.

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378.  See MPEP 2590(I).

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

To reinstate the patent, petitioner must submit a renewed petition under 37 CFR 1.378 with a signed statement from the relevant party explaining in detail the facts and circumstances surrounding the delay to support a conclusion that the entire period of delay was unintentional. The statement should include any agreements between parties regarding notification of maintenance fee due dates and the agreed upon party responsible for timely payment. Petitioner is not required to resubmit the petition fee nor the 3.5-year maintenance fee on renewed petition.

The Office charged the Deposit Account for the $2000 maintenance fee due at 3.5 years. The Office notes that period for payment of the 7.5-year maintenance fee with a 6-month surcharge began on October 23, 2021, and ends on April 22, 2022. If petitioner wishes for the Office to charge the deposit account for 7.5-year maintenance fee and the 6-month surcharge upon the granting of any renewed petition, petitioner must specifically identify and state the Office should charge 7.5-year maintenance fee and surcharge (in addition to general authorization to charge any deficiencies).

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571) 273-8300 
ATTN: Office of Petitions

By Internet:	EFS-Web1

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 
        217-9197).